Citation Nr: 1229833	
Decision Date: 08/29/12    Archive Date: 09/05/12

DOCKET NO.  03-08 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a left leg disorder.

2.  Entitlement to service connection for degenerative joint disease of the left knee.

3.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel

INTRODUCTION

The Veteran served on active duty from August 1972 to February 1974 and active duty for training from July 1982 to September 1982.  The Veteran also had service with the National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeals from rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran failed to report for Travel Board hearings scheduled in December 2008 and July 2011.  

The issues of entitlement to service connection for a left knee and left leg disorder were previously before the Board in November 2005 when they were remanded to determine if the Veteran desired to attend a hearing.  

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

The issues of entitlement to service connection for left lower extremity disorders, entitlement to TDIU and the reopened issue of entitlement to service connection for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.



FINDINGS OF FACT

1.  A January 2002 rating decision denied service connection for PTSD and the Veteran was informed of the decision in February 2002; he failed to perfect an appeal of the decision.  

2.  Evidence associated with the claims file since the January 2002 denial relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim for service connection for PTSD.


CONCLUSIONS OF LAW

1.  The January 2002 rating decision in which the RO denied service connection for PTSD is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  As evidence pertinent to the claim for service connection for PTSD, received since the RO's January 2002 denial, is new and material, the criteria for reopening the claim are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Given the favorable disposition of the claim to reopen, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.

Whether new and material evidence has been received to reopen the claim of entitlement to service connection for PTSD. 

In January 2002, the RO denied service connection, in pertinent part, for PTSD.  The Veteran was informed of the decision the same month.  The Veteran submitted a notice of disagreement with the January 2002 rating decision later that month.  In February 2003, the RO issued a statement of the case.  Significantly, the Veteran did not perfect his appeal of the denial of service connection in January 2002 by submitting a substantive appeal following issuance of the February 2003 statement of the case.  38 C.F.R. §§ 20.200; 20.302Therefore, the January 2002 rating decision which denied service connection for PTSD is final.  38 U.S.C.A. § 7105.  

In September 2009, the Veteran submitted a statement indicating he was claiming entitlement to service connection for PTSD.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evaluation, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of a veteran's service, the veteran's lay testimony may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).

If, however, a veteran did not serve in combat, or if the claimed stressor is not related to combat, there must be independent evidence to corroborate the veteran's statement as to the occurrence of the claimed stressor.  See Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  A veteran's testimony alone cannot establish the occurrence of a non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Furthermore, an opinion by a medical health professional based on post-service examination of the veteran cannot be used to establish the occurrence of a stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).  

The regulations recognize that sexual assaults are often unreported.  As such, when a post-traumatic stress disorder claim is based on an in-service personal assault, the regulations authorize the use of evidence from sources other than a Veteran's service records to corroborate a Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(4). 

When a claim is the subject of a prior final denial, it may nevertheless be reopened if new and material evidence is presented or secured.  38 U.S.C.A. § 5108.  If new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review it on a de novo basis.  Manio v. Derwinski, 1 Vet. App 145 (1991).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The evidence received subsequent to the prior final rating decision is presumed credible for the purposes of reopening the claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the January 2002 rating decision that denied service connection for PTSD consists of statements from the Veteran, service treatment records from September 1972 to February 1974; the reports of VA examinations conducted in June 1998 and December 2000 as well as VA medical records.  The RO denied the claim finding that there was no credible evidence of an in-service stressor that resulted in PTSD.  

The evidence added to the record subsequent to the January 2002 rating decision consists of statements from the Veteran and VA medical records.  The Board finds that some of this evidence satisfies the definition of new and material evidence and is sufficient to reopen the claim of entitlement to service connection for PTSD.  

At the time of the January 2002 rating decision, statements from the Veteran were of record indicating he was claiming that he was sexually assaulted two times while on active duty.  In January 2010, the Veteran submitted a statement indicating that he had been sexually assaulted while on active duty.  Significantly, included in this statement was the allegation that, after being sexually assaulted while on active duty in 1973, the Veteran's performance in the military declined and that he received an other than honorable discharge.  The Veteran further reported that he was never able to hold a steady job after the incident and that he was always in fear of being raped thereafter.  This statement was not of record at the time of the prior final denial in January 2002.  Furthermore, the Veteran's allegations of having a change in performance during military service and continuous problems with employment and fear thereafter potentially relates to an unestablished fact necessary to substantiate the claim.  The statements regarding his in-service actions, which the Veteran is competent to provide and is presumed credible solely for the purposes of determining whether new and material evidence had been received, provides some evidence to support the Veteran's allegations of being raped while on active duty.  Based on the above, the Board finds that new and material evidence has been received 

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for PTSD are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence to reopen the claim for service connection for PTSD has been received, to this limited extent, the appeal is granted.


REMAND

A July 1999 letter from the Social Security Administration indicates that the Veteran was awarded Social Security disability benefits beginning June 1998.  The Social Security decision awarding the benefits and the underlying medical records which were used as the basis for the determination have not been associated with the claims file.  Thus, the claim should be remanded to request these records, as they could provide relevant information on some or all of the Veteran's claims.    

The Veteran is claiming entitlement to service connection for left knee and left leg disorders.  He has argued that the left lower extremity disorders began while on active duty in 1982.  A July 1982 Report of Medical History indicates the Veteran had previously fractured his left lower leg at the age of five years old which had healed without sequelae.  A VA examination was conducted in June 2006 to determine if there is an etiologic link between the claimed left lower extremity disorders and the Veteran's active duty service.  The examiner noted that the Veteran had a closed fracture of the left tibia prior to active duty and also that the Veteran injured his left knee during physical training while on active duty.  The Veteran complained of chronic left knee pain.  The pertinent diagnoses from the examination were chronic left knee pain and status post left anterior cruciate ligament repair.  The examiner opined that the left tibia closed fracture was less likely as not aggravated due to the natural progression of the disability.  In an email addendum to the examination report, the examiner wrote that it was less likely as not that the left leg condition, which pre-existed, was aggravated beyond the natural progression of the disability during the period of active duty for training.  He wrote that the left leg had a healed fracture.  

However, the examiner did not provide any opinion regarding the Veteran's left knee disability despite the fact that it was noted the Veteran sought treatment for left knee complaints during active duty and a left knee disability was diagnosed.  Additionally, the opinion regarding the left leg disorder is lacking sufficient rationale.  While the examiner cited to the fact that the left leg had a healed fracture in the examination report, there was no further elaboration on why this is indicative that the pre-existing left leg disorder was not aggravated by active duty.  Based on the above, the Board finds the Veteran should be afforded another VA examination to determine the nature of his left lower extremity complaints and to obtain an additional opinion as to whether such is related to service. 

It appears that there are outstanding VA medical records.  The most recent VA medical records associated with the claims file are dated in November 2010.  In February 2011, the Veteran submitted a statement indicating that he was receiving continuing treatment for PTSD at the Montrose VA Campus in Albany, New York.  The Board finds attempts must be made to obtain all outstanding VA medical records.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for any of the disabilities on appeal.  After the Veteran has signed the appropriate releases, any relevant records identified by the Veteran that are not duplicates of those already contained in the claims file should be requested.  In addition, relevant VA treatment records dating since November 2010 should be obtained from the VA Hudson Valley Healthcare System, to include the Montrose Campus.  If any requested records cannot be obtained the Veteran and his representative should be notified of such.  

2.  Obtain from the Social Security Administration records pertinent to the appellant's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.  If the requested records cannot be obtained the Veteran and his representative should be notified of such.

3.  Schedule the Veteran for a VA orthopedic examination to determine the nature of the Veteran's claimed left knee and left leg disorders and to obtain an opinion as to their possible relationship to service.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported in detail.  Following review of the claims file and examination of the Veteran, the examiner should provide a diagnosis for any left knee disability and left leg disability found.  The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has a left knee disability that arose during service or is etiologically related to an incident of active service, including the left knee complaints treated in 1982 during ACDUTRA, diagnosed as patella femoral tendonitis.  In rendering the opinion, the examiner should also address the significance of post-service injury in 1984, reported as stepping in a hole while running.  

The examiner should also opine as to whether the old closed fracture to the distal tibia as a child underwent a permanent increase in severity during service.  If so, the examiner must determine whether any increase was clearly and unmistakably (obviously, manifestly, or undebatably) due to the natural progression of the condition.  If the permanent increase in severity was not due to the natural progression of the condition, then the examiner should opine on whether the Veteran has a current left leg disorder related to the worsening of the pre-existing fracture in service. 

A complete rationale for all opinions expressed must be provided.  

4.  Thereafter, review the Veteran's claims file to ensure that all of the foregoing requested development has been completed.  In particular, review the requested medical report and opinions to ensure that they are responsive to and in complete compliance with the directives of this remand.  If they are not, implement corrective procedures.  Any compliance failure could result in further remands.  

5.  After undertaking any development deemed necessary in addition to that specified above, readjudicate the issues on appeal to include consideration of service connection for PTSD on the merits.  If the claims remain denied, an appropriate supplemental statement of the case should be provided to the Veteran and his representative, and they should have an opportunity to respond.  The case should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


